         Case 1:18-cv-10901-GAO Document 61 Filed 08/22/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                            *
Bunthoeun Kong,                             *
                                            *
            Plaintiff,                      *
                                            *
                                            *      Civil Action No. 1:18-cv-10901-GAO
                                            *
                                            *
Secretary Kirstjen M. Nielsen et al         *
                                            *
                Defendant,                  *

                                      ORDER OF DISMISSAL

                                         August 22, 2019

O’Toole, D.J.

       In accordance with the Court's Order dated August 22, 2019, it is hereby ORDERED that

   the above-entitled action be and hereby is dismissed.



                                                                By the Court,

                                                                /s/ Taylor Halley

                                                                Deputy Clerk
